DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
3.	Claims 1, 5-12 and 22 are pending.
	Claims 5-7, drawn to non-elected species are withdrawn from examination.
	Claim 1 has been amended.
	Claim 22 has been added.
	Claims 1, 8-12 and 22 are examined on the merits with species, c. phosphorylated alpha-enolase; and a. monoclonal or polyclonal antibody and an antibody fragment.

4.	Applicants are put on notice that claims should note proper status identifiers. For instance, claims 5-7 are noted as (previously presented), however they are also withdrawn.  Applicants should carefully review all claims and ensure the corresponding status identifier 

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
6.	Applicant's claim for domestic priority under 35 U.S.C. 120, parent application, 14/408,227 (filed December 15, 2004); National Stage entry from a PCT application, PCT/IB2013/054876 (filed June 14, 2013); and foreign priority under 35 U.S.C. 119, Italian patent, TO2012A000523 (filed June  15, 2012) 35 U.S.C. 112 is acknowledged.  
The limitation in new claim 22, “administering a therapeutic to the human subject in need thereof” does not seem to be supported by the instant application, nor the priority documents cited herein, see last line of the claim.   Accordingly, examined independent claim 22 will be granted the priority date of the instant application, December 14, 2017.  The other examined claims, independent claim 1 and dependent claims 8-12 are afforded the earliest priority date, June 15, 2012.  Applicants are reminded that a claim as a whole has only one effective filing date, see e.g. Studiengelsellschaft Kohle M.B.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir. 1997).


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 101
7.	The claimed invention is no longer directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 8-12 is/are patent-eligible under this statute. 

Maintained Objection
Specification
8.	The disclosure continues to be objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 17, line 29, see Specification filed January 15, 2021.  Applicant was notified in the Final Action mailed July 20, 2020 that they are required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01, see page 3, section 5 of said Action.  The submitted Amendments to the Specification on January 15, 2021 does not correct this oversight.  Accordingly, the Specification remains objected.




New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. THIS IS A NEW MATTER REJECTION. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicants have added new claim 22 including the new limitation, “administering a therapeutic to the human subject in need thereof”, see last line of the claim.  The Examiner has reviewed all priority documents, as well as the instant application and does not see support for the claimed method including administering a therapeutic to an individual.  Applicants are invited to point out by page, paragraph and/or line, for example where support can be found for this new limitation or delete the new matter.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claim 22 reads on a method of sampling in a human subject’s biological sample the level of antibodies against ezrin using an immunoassay, wherein a human recombinant ezrin affinity reagent binds the said antibodies if present in the said sample, thereby forming a first immunocomplex, determining the presence, absence or level of antibodies against ezrin and administering a therapeutic to said subject in need thereof. However, the claim does not make clear who is in need.  There is no nexus between once the presence, absence or level of antibodies against ezrin is determined and the administration of a broad therapeutic to the human subject.  


Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


14.	Claim(s) 1 and 8-12 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Capello et al. (Journal of Hematology & Oncology 6 (67): 1-12, 2013).  Capello discloses methods of assaying serum samples isolated from patient’s venous blood for anti-ezrin autoantibodies using enzyme-linked immunosorbent assay and Western blot, see abstract; page 4, Anti-Ezrin…section; section bridging pages 7 and 8; Figure 3(B) on page 8; and Figure 4 on page 9. An autoantibody signature was also identified for -enolase (ENOA) isoforms, see page 7, Serological…section; page 8, 2nd column; and Figure 4 on page 9.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

16.	The rejection of claims 1 and 8-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novelli et al., US 2010/0028907 A1 (published February 4, 2010), and further in view of Wagatsuma et al., 5,976,810 (issued November 2, 1999/ IDS reference #1, US Patents submitted 
	Applicants state the required tenets for establishing a proper prima facie case for obviousness and contend the previous Office Action mailed July 20, 2020 failed to do so, see Remarks submitted January 15, 2021, page 8.  Applicants also aver with the amendment to claim 1, the claims are clear and “…how the antibodies against ezrin are determined” is described, see pages 9; and 1st complete paragraph on page 10 of the Remarks.
In particular, Applicants argue secondary reference, Cui does teach overexpression of ezrin in general, however “[t]here [is] nothing that support[s] the use of autoantibodies to perform the…claimed active method steps”, see page 9 of the Remarks, last complete sentence.  Moreover, Applicants further argue “Cui…only teaches…overexpression of ezrin and two phosphorylated forms of ezrin was detected in pancreatic ductal adenocarcinoma samples”, see page 10, 1st complete sentence.  
Applicants state primary reference, Novelli and additional secondary reference, Wagatsuma do not teach the claimed invention, as well as Cui in combination with the additional references does not teach nor suggest the claimed invention, see page 10 of the Remarks. 
	In conclusion, Applicants continue “it was not prima facie obvious to find autoantibodies against ezrin in pancreatic ductal adenocarcinoma subjects” because “ezrin is a human protein”, see page 10.  And “[t]he Examiner has failed to articulate why one of ordinary skill in the art would seek out the Wagatsuma reference…directed to Rheumatic diseases would then be thought to be helpful in the diagnosis of pancreatic ductal adenocarcinoma” and with the combination of references in particular with Wagatsuma there appears to be impermissible nd paragraph.  Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
	Foremost, the ezrin protein of Applicants’ claimed invention and that of Wagatsuma is one and the same.  The detection of ezrin with an affinity reagent that is human recombinant ezrin is clearly taught in Wagatsuma, see Example 9 beginning in column 10.  The Example’s title is “Measurement of Anti-Ezrin…Antibodies in Sera of Patients Using Recombinant Proteins”, see column 5, lines 31-35; and lines 28-30, column 10, Wagatsuma.  The autoantibodies sampled within human sera were assayed using Western Blot Analysis and ELISA immunohistochemical assays, see column 1, line 56-column 2, line 8; column 4, lines 17-56; and Example 9, column 10. The Examiner does not rely on Cui for “the use of autoantibodies to perform the…claimed [invention]”, but to make clear the established nexus between ezrin and pancreatic ductal adenocarcinoma, see last complete sentence on page 9 of the Remarks.
	In response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The instant rejection has clearly articulated why one of ordinary skill in the art would rely on the three references with the impetus to combine the teachings within said references.  Applicants are reminded once again the instant rejection is based on a combination of In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). Consequently, for the reasons of record and the analysis provided above the rejection is maintained.
Novelli teaches detecting autoantibodies specific for human alpha-enolase (ENOA) in a biological sample for the diagnosis of pancreatic ductal adenocarcinoma (PDA), see page 2, sections 0021, 0027 and 0029; and page 7, sections 0079-0081.  At least “…two highly phosphorylated ENOA isoforms (ENOA 1/2)… have been found in “…sera obtained from PDA patients or in pancreatic tissues…”, see page 3, section 0039. Western blot analysis may be implemented to assay the autoantibodies present in an individual’s biological sample, see page 6, section 0074. Novelli also teaches measuring differences between the levels of human alpha-enolase between a sample from an affected individual and healthy individuals, see page 2, section 0024.  

	However, Wagatsuma teaches human recombinant ezrin protein and detecting ezrin human biological samples, see column 1, lines 50-65. Ezrin is an affinity reagent able to detect ezrin autoantibodies. It is well known ezrin is overexpressed in many cancers including pancreatic ductal adenocarcinoma (PDAC), see Cui, Introduction, 2nd paragraph on page 242.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to add another affinity reagent to aid in a definitive PDAC diagnosis. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to place together more than one specific affinity agent to detect target antigens that would positively facilitate PDAC diagnosis. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that one of ordinary skill in the art can assay biological samples for candidate biomarkers. It is well known in the art these established agents have yielded reproducible results, see all references.

17.	Claims 1, 8-12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novelli et al., US 2010/0028907 A1 (published February 4, 2010), and further in view of Wagatsuma et al., 5,976,810 (issued November 2, 1999/ IDS reference #1, US Patents submitted December 14, 2017), Cui et al. (Cancer Investigation 28: 242-247, 2010, IDS reference #2, Non-Patent Literature submitted December 14, 2017) and Bulut et al. (Oncogene 31: 269-281, 2012).  Novelli teaches detecting autoantibodies specific for human alpha-enolase (ENOA) in a biological sample for the diagnosis of pancreatic ductal adenocarcinoma (PDA), see page 2, sections 0021, .  
	Novelli does not teach assessment of autoantibodies against ezrin with a human recombinant ezrin, as well as administering a therapeutic to a human subject.
	However, Wagatsuma teaches human recombinant ezrin protein and detecting ezrin human biological samples, see column 1, lines 50-65. Ezrin is an affinity reagent able to detect ezrin autoantibodies. It is well known ezrin is overexpressed in many cancers including pancreatic ductal adenocarcinoma (PDAC), see Cui, Introduction, 2nd paragraph on page 242.
Furthermore, Bulut teaches treating an in vivo lung metastasis model that expresses ezrin with small molecule inhibitors of ezrin, NSC305787 and NSC668394, see pages 275 and 276; Figure 6 on page 277; and page 280, In vivo…section.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize more than one affinity reagent to aid in detecting PDAC associated target molecules that would positively facilitate PDAC diagnosis and subsequently arrive at treatment, see all references. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that one of ordinary skill in the art can assay biological samples for candidate biomarker(s), such as ezrin that are also associated with prognosis and successfully treat a subject with aberrant expression of ezrin, a protein associated with poor st column, 1st and 2nd paragraphs).  

18. 	Claims 1, 8-12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capello et al. Journal of Hematology & Oncology 6 (67); 1-12, 2013, and further in view of Bulut et al. (Oncogene 31: 269-281, 2012).  Capello teaches methods of assaying serum samples isolated from patient’s venous blood for anti-ezrin autoantibodies using enzyme-linked immunosorbent assay and Western blot, see abstract; page 4, Anti-Ezrin…section; section bridging pages 7 and 8; and Figure 3(B) on page 8. An autoantibody signature was also identified for -enolase (ENOA) isoforms, see page 7, Serological…section; and page 8, 2nd column.
	Capello does not the claimed method with the additional step of administering a therapeutic to a human subject.
	However, Bulut teaches treating an in vivo lung metastasis model that expresses ezrin with small molecule inhibitors of ezrin, NSC305787 and NSC668394, see pages 275 and 276; Figure 6 on page 277; and page 280, In vivo…section.  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize more than one affinity reagent to aid in detecting PDAC associated target molecules that would positively facilitate PDAC diagnosis and subsequently arrive at treatment, see both references. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that one of ordinary skill in the art can assay biological samples for candidate biomarker(s), such as ezrin that are also associated with prognosis and successfully treat a subject with aberrant expression of ezrin, a protein associated with poor st column, 1st and 2nd paragraphs).  

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


27 May 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643